Title: 17th.
From: Adams, John Quincy
To: 


       Parson Carey is very sick; and consequently we had no meeting: so I staid at home; wrote a long Letter to my friend Fiske, and a page or two some ways back in this book. In the evening I went to Mrs. Hooper’s to see Townsend, whom I found very hoarse, and with a bad cough. I pass’d the evening there, as likewise did Mr. S. Cutler. Within these two years Townsend has lost two brothers and a Sister by consumptions, and it is much to be feared that he himself will be subject to the same misfortune: I am in hopes however, that by their fate, he will be warn’d to take such care of himself, as will preserve his life and lengthen his days; for I feel a great degree of friendship for him.
      